              Case 5:19-mj-00135-DW Document 1 Filed 11/02/19 Page 1 of 8 PageID #: 1


AO 93 (Rev. n/13)Search and Seizure Waminl




                                           United States District Court
                                                                            for the

                                                               District of South Dakota


                  In the Matter of the Search of                               )
             (Briefly describe the property to be searched
              or Identify the person by name and address)                              Case No. 5*
       Residence of Dale Martin, Jr..'

                                                Pine Ridge,

                                                  SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
          An application by a federal law enforcement officer or an attorney for the government requests the search
ofthe following person or property located in the                          Western           District of _ ___ South Dakota
(identify the person or describe the property to be searched and give its location):
      Reslden      of Dale Martin. Jr..t
                    Pine Ridge, SO




          i find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
    Evidence of a crime, as listed In the attached affidavit, which Is incoiporated by tfiis reference.




          YOU ARE COMMANDED to execute this warrant on or before                                                              (not to exceed 14 days)
      fSS in the daytime 6:00 a.m. to 10:00 p.m.              □ at any time in the day or night because good cause has been established.
        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                        Daneta WoUmann                       .
                                                                                                     (United States Magistrate Judge)
     O Pursuant to 18 U.S.C. § 3103a(b),I find that immediate notification may have an adverse result listed in 18U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
      O for           diZys (not to exceed 30) □ until, the facts justifying, the later specific date of

Date and time issued;
                                                                                                             Judge's signature

City and state:             Rapid City, South Dakota                                                       Daneta Wollmann
                                                                                                          Printed name and title
              Case 5:19-mj-00135-DW Document 1 Filed 11/02/19 Page 2 of 8 PageID #: 2


AO 93 (Rev. 11/13)Search and Seizure Warrant(Page 2)

                                                                 Retura

Case No.:                              Date and time warrant executed:         Copy of warrant and inventory left with:
S-aR-mi-i-JS
Inventory made in the presence of:

Inventory of the property taken and name of any person(s) seized:




                                                               Certification



          I declare under penalty ofperjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                      Executing officer's signature



                                                                                         Printed name and title
         Case 5:19-mj-00135-DW Document 1 Filed 11/02/19 Page 3 of 8 PageID #: 3

 AO i06(Rcv. 04/i0) Application for a Search Warrarl



                                       United States District Court
                                                                   for the
                                                          District ofSouth Dakota


              In the Matter of the Search of
         (Briefly describe the property to he searched
          or identify the person b\' name and address)                          Case No.
Residence of Dale Martin

                                          Pine Ridge. SO            '
                                             APPLICATION FOR A SEARCH WARRANT

           I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of peijury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
  Residence of Dale Martin, Jr..<
                       iPine Ridge, S[
Ideated in the              Western              District of   _    Soi^h Dakota              ,there is now concealed (identify the
person or describe the property to be seized):
  See Affidavit in support of search wanent, vdiich is incorporated herein by this reference.


          The basis for the search underfed. R. Crim. P. 41(c) is (check one or more):
                     evidence ofa crime;
                 Mcontraband, fruits ofcrime, or other items illegally possessed;
                 9f property designed for use, intended for use, or used in committing a crime;
                 3 a person to be aircsted or a pei^on who is unlawfully retrained.

          The search is related to a violation of:

             Code Section                                                       Offense Description
             18U.S.C.§81                                                     Arson


          The application is based on these facts:
        See attached affidavit which is incorporated by tiiis reference.


           8lf Continued on the attached sheet.
          □ Delayed notice of     _ days (give exact ending date if more than 30 days:                               ) is requested
            under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.



                                                                                             Applicant's signature

                                                                                           SA Christian M. C(»win
                                                                                            Printed name and title

SwMTi to in person.


Date:
                                                                                              Judge's signature
City and state: Rapid City. SD                                                  Daneta Wollmann. U.S. Magistrate Judge
                                                                                            Printed name and title
Case 5:19-mj-00135-DW Document 1 Filed 11/02/19 Page 4 of 8 PageID #: 4




                         UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH DAKOTA
                              WESTERN DIVISION

  IN THE MATTER OF THE SEARCH
                                              CR5'n-rv^-125
  The properly located near Pine Ridge, AFFIDAVIT IN SUPPORT OP
  SD, known as the Residence of Dale REQUEST FOR
  Martin,                    i^—— SEARCH WARRANT




STATE OF SOUTH DAKOTA )
                               )
COUNTY OF PENNINGTON           )
   I, Christian M, Corwin, Special Agent(SA) with the Federal Biireau of

Investigation (FBI), Rapid City, South Dakota, being duly sworn, state as
follows to obtain a search warrant to obtain a search warrant for the Dale

Martin, Jr. residence:

   1. I have approximately 10 years of law enforcement experience with the
      FBI as a Special Agent. During that time I have investigated crimes
      occurring within Indian country, includingviolations of 18 U.S.C.§ 81.
      The following information is based on investigation by Bureau of Indian
      Affairs special agents, and Oglala Sioux Tribe Department of Public
      Safety officers. This affidavit does not contain the entirety of my
      knowledge regarding this investigation.

   2. This affidavit is made in support of an application for a search warrant to

      search for and seize evidence ofa violation of Title 18 U.S.C. § 81, which

      criminalizes the offense of arson. The items and location that are the
Case 5:19-mj-00135-DW Document 1 Filed 11/02/19 Page 5 of 8 PageID #: 5




     subject of the search and seizure applied for in this affidavit are more

     specifically a search of the home and surrounding area of the residence

     of Dale Martin,Jr.,

                                                              Pine Ridge, SD.

  3. On November 2, 2019,law enforcement officials were notified of a fire at

     a residence near Pine Ridge, South Dakota, at an address




                                      Pine

  4. On November 2, 2019, the Oglala Sioux Tribe Dispatch Center was

     informed of a fire at a trailer house across from the bus depot near Pine

     Ridge, SD. The Martin Fire Department from Martin, South Dakota,

     responded to the fire. Later it was determined the house was most

     recently occupied by Dale Martin, Jr.

  5. Oglala Sioux Tribe Department of Public Safety(OSTDPS)officers

     responded to the residence.

  6. Officers learned that a fire occurred at the residence, resulting in

     extensive damage to the residence. Law enforcement learned that the

     north side door to the residence was pushed open and the house was

     engulfed in flames.

  7. At the Dale Martin,Jr. residence, law enforcement personnel noticed

     vehicle tire tracks that backed away from the residence and appeared to

     stop near large tree stumps, as if the vehicle making the tracks had

     backed into those stumps.
Case 5:19-mj-00135-DW Document 1 Filed 11/02/19 Page 6 of 8 PageID #: 6




  8. During subsequent investigation, law enforcement learned that witnesses

     had seen an individual named Brendan Schreiner at the Charles Shrader

     residence a short time before a separate fire occurred at that residence,

     at some point after the Dale Martin, Jr. residence started on fire.

     Brendan Schreiner was reported by witnesses to be leaving the residence

     in a gold-colored Chevrolet Impala. OSTDPS officers began to search the
     area for that vehicle. The officers made contact with the vehicle nesu* the

     Pine Ridge United States Post Office. There, they conducted a traffic

     stop of the vehicle. Brendan Schreiner was the passenger in the vehicle,
     which was driven by Patricia Black Feather. A second female, Stephanie

     Mesteth, a/k/a Stephanie Martin, also was a passenger in the vehicle.

  9. Officers asked the two females about what they knew regarding the fire

     at Charles Shrader's residence. The females agre^ to provide written

     statements about the information they had about the fire.

  10.      In her written statement, Patricia Black Feather provided

     information that she had noticed smoke coming from the Charles

     Shrader residence.   Patricia Black Feather wrote in her statement that


     Brendan Schreiner informed her that he had started that fire.

  11.      Comparison of the tire tracks from the Dale Martin, Jr. residence,

     near the aforementioned tree stumps, appeared by visual comparison to

     be consistent with the tire treads of the Chevrolet Impala in which

    Brendan Schreiner was located. The rear bumper of the Chevrolet
Case 5:19-mj-00135-DW Document 1 Filed 11/02/19 Page 7 of 8 PageID #: 7




     Impala had scratch marks near the rear license plate and right side of
     the bumper.

  12.      FBI Special Agent Daniel Cooper has informed the undersigned
     that Charles Shrader is the subject of an ongoing investigation related to
     the possession and distribution of controlled substances, specifically,
     cocaine and marihuana, in and around the Pine Ridge Reservation.
  13.      Brendan Schreiner and Charles Shrader are known to be

     associates in the possession and distribution of controlled substances.

  14.      Based on my training and experience I am aware that the location

     described above, in Pine Ridge, SD,is within the exterior boundaries of

     the Pine Ridge Indian Reservation, and is considered "Indian country." I
     have been informed Dale Martin, Jr. and Brandon Schreiner are enrolled

     members of the Oglala Sioux Tribe.

  15.      I am aware that in investigations involving burned structures, it

     can be useful to obtain information about the cause and origin of the
     fire, which would require law enforcement to enter whatremains of the

     structure or property that burned.

  16.      Based on the foregoing, 1 submit there is probable cause to believe

     that the residence and area surrounding the residence of Dale Martin,Jr.

     may contain evidence of the offense of arson, and I request a search

     warrant be issued authorizing search of and seizure from the residence

     of Dale Martin,Jr. for evidence of a violation of 18 U.S.C.§§ 1153 and

    81.


                                      4
  Case 5:19-mj-00135-DW Document 1 Filed 11/02/19 Page 8 of 8 PageID #: 8




Further your affiant saith not.


Dated:     11111 f ^                              ^
                                   Christian M. Corwin
                                   Special Agent, Federal Bureau of
                                   Investigation


SUBSCRIBED and SWORN to before me via teleconference
this      day of November, 2019.



DANETA WOLLMANN
U.S: MAGISTRATE JUDGE
